Exhibit 24(b)(5.2): Variable Annuity Application (164194) VARIABLE ANNUITY APPLICATION ReliaStar Life Insurance Company [Voya Logo] (the “Company”) [ A member of the Voya TM family of companies] [ Home Office: 20 Washington Avenue South, Minneapolis, MN 55401-1900 Customer Service Administrative Address: PO Box 5050, Minot, ND 58702-5050] IMPORTANT NOTICES [ Below are notices that apply only in certain states. Please read the following carefully to see if any apply in your state. Alaska, Maine: Information provided by the applicant are representations and not warranties. Alaska: If you need additional information regarding the benefits and provisions within this contract, please submit a written request to Customer Service, PO Box 5050, Minot, ND, 58702. Upon receipt of your request, we will provide you with the requested information within 10 days. Arizona Right to Cancel Notice : The contract owner can request at any time information from the Company regarding benefits and provisions of this contract and the Company will respond within a reasonable period of time and provide the requested reasonable factual information. If for any reason you are not satisfied with the Contract you may return it within fifteen days of receipt, or within thirty days of receipt if you are sixty-five years of age or older as of the date the application was signed or if the Contract is replacing another existing life insurance or annuity contract, for a refund of all deposits. Alabama: Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly presents false information in an application for insurance is guilty of a crime and may be subject to restitution fines or confinement in prison, or any combination thereof. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Kentucky: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance containing any materially false information or conceals, for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime. Louisiana, New Mexico, Rhode Island, West Virginia: Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. New Jersey: Any person who includes any false or misleading information on an application for an annuity is subject to criminal and civil penalties. Ohio: Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud. Hawaii and Maine: Any person who knowingly and with intent to injure, defraud or deceive any insurance company, submits an application for insurance containing any materially false, incomplete, or misleading information, or conceals for the purpose of misleading, any material fact, is guilty of insurance fraud, which is a crime and in certain states, a felony. Penalties may include imprisonment, fine, denial of benefits, or civil damages.] 164194(10/14) Page 1 of 7 - Incomplete without all pages. Order #148677 01/01/2015 TM: TSANBVAR/INDEX MAILING INSTRUCTIONS [
